DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:
In claim 6, line 6: “the mandibles” should read “the mandible”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 2, 6, 10, 13, and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claims recite an apparatus attached to parts of the human body. Claim 1 recites “extending from a middle region of a user's chest along a pair of collarbones”, “being supported on the collarbones”, “along at least one side surface of a neck”, “a jaw resting portion extending below a mandible”, and “supporting a jaw at a desired angle.” Claim 2 recites “extending from a front chest through the side surface of the neck.” Claim 6 recites “along left and right side surfaces of the neck”, and “extending in a U-shape from the first and second elastic supporting portions to the mandibles under ears through depressions behind the ears.” Claim 10 recites “extends upwardly from a middle portion of the mounting portion along a front of the neck.” Claim 13 recites “a mounting portion extending from a middle region of a chest along a pair of the collarbones and being supported on the collarbones”, “extending upwardly from the mounting portion along at least one side surface of the neck”, and “a jaw resting portion extending below a mandible from the elastic supporting portion and supporting the jaw.” Claim 14 recites “covering a portion of the neck” and “covering the rest of the neck.” When an apparatus attached to the human body or any part thereof is claimed, it is directed non-statutory subject matter because the claim positively recites a part of the human body. Applicant is requested to include appropriate “adapted to” or “configured to” language.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR200368706 – See Machine Translation).
Regarding claim 1, Park et al. discloses a jaw support brace (neck disk preventive and therapeutic shield 1, FIG. 2, and paragraph [0019]), comprising: a mounting portion (chest support 40, FIG. 2, paragraph [0025]) extending from a middle region of a user's chest along a pair of collarbones and being supported on the collarbones (see FIG. 3b of Park et al.; the neck disk preventive and therapeutic shield 1 extends from the middle of the chest to the shoulders where it rests along the collarbones); at least one elastic (the tube or rod is made of an elastic material, paragraph [0016]) supporting portion (see Annotated FIG. 2 of Park et al. below; the supporting portion has been denoted as “40a” for examination purposes) extending upwardly from the mounting portion along at least one side surface of a neck (see FIG. 2 of Park et al.; the support portion extends upwardly from the mounting portion along each side of the neck); and a jaw resting portion (headrest portion 30, paragraph [0023]) extending below a mandible (the user’s jaw is placed above the headrest portion 30, paragraph [0024]) from the elastic (paragraph [0016]) supporting portion (40a) and supporting a jaw at a desired angle by an elastic supporting force of the elastic (paragraph [0016]) supporting portion (40a) (see paragraphs [0016] and [0023] of Park et al.; an angle can be selected by adjusting the height between headrest 30 and supporting portion 40a, wherein the tube or wire of each is composed of a material with elasticity) (FIG. 2 is a structurally and materially similar embodiment to FIG. 1 with a different shape).

    PNG
    media_image1.png
    310
    584
    media_image1.png
    Greyscale

Annotated FIG. 2 of Park et al.

Regarding claim 2, Park et al. discloses the invention above.
Park et al. further discloses wherein the jaw support brace (neck disk preventive and therapeutic shield 1, FIG. 2, and paragraph [0019]) comprises a wire (rod, paragraph [0019]) extending from a front chest through the side surface of the neck to a lower portion of the mandible (the rod starts at the chest, wraps around the lower side of the neck, and extends to the upper end of the neck, paragraph [0020])  to form one closed loop (a rod forms a closed curve, paragraph [0019]) (FIG. 2 is a structurally and materially similar embodiment to FIG. 1 with a different shape).
Regarding claim 3, Park et al. discloses the invention above.
Park et al. further discloses wherein the wire (rod, paragraph [0019]) includes a material that is bendable (the rod is made of an elastic material, paragraph [0019]) to follow a natural curvature of the user's individual neck length and jaw angle (the neck portion and headrest portion 30 are bent into a shape, paragraph [0020]) (FIG. 2 is a structurally and materially similar embodiment to FIG. 1 with a different shape).
Regarding claim 6, Park et al. discloses the invention above.
Park et al. further discloses wherein the elastic (the tube or rod is made of an elastic material, paragraph [0016]) supporting portion (see Annotated FIG. 2 of Park et al. above; the supporting portion has been denoted as “40a” for examination purposes) comprises first and second elastic (the tube or rod is made of an elastic material, paragraph [0016]) supporting portions (40a) (See Annotated FIG. 3a of Park et al. below and paragraph [0016] of Park et al.; wherein the neck disk preventive and therapeutic shield 1 is symmetrical and has two supporting portions 40a) extending upwardly from both end portions of the mounting portion (chest support 40, FIG. 2, paragraph [0025]) along left and right side surfaces of the neck (see FIG. 2 of Park et al.; the support portion extends upwardly from the mounting portion along each side of the neck), and the jaw support brace (headrest portion 30, paragraph [0023]) further comprising: first and second auxiliary supporting portions (neck entry/exit portion 20, paragraph [0020], see Annotated FIG. 3c of Park et al. below) respectively extending in a U-shape (see Annotated FIG. 3c of Park et al. below; neck entry/exit portion 20 is a U-shape) from the first and second elastic (the tube or rod is made of an elastic material, paragraph [0016])  supporting portions (40a) to the mandibles under ears through depressions behind the ears (see Annotated FIG. 2 of Park et al above and FIG. 3b of Park et al.; the depressions are located behind the ears) to be connected to both end portions of the jaw resting portion (headrest portion 30, paragraph [0023]) (see FIG. 2 of Park et al.; the neck entry/exit portion 20 connects to the headrest portion 30).

    PNG
    media_image2.png
    388
    596
    media_image2.png
    Greyscale

Annotated FIG. 3a of Park et al.

    PNG
    media_image3.png
    331
    448
    media_image3.png
    Greyscale

Annotated FIG. 3c of Park et al.

Regarding claim 7, Park et al. discloses the invention above.
Park et al. further discloses wherein both end portions of each of the first and second auxiliary supporting portions (neck entry/exit portion 20, paragraph [0020]) extend parallel with each other and are spaced apart by a predetermined distance (see Annotated FIG. 2 and Annotated FIG. 3c of Park et al. above; wherein the ends of the neck entry/exit extend parallel to each other and are spaced apart by the spacing of the depression).
Regarding claim 8, Park et al. discloses the invention above.
Park et al. further discloses wherein an angle between the mounting portion (chest support 40, FIG. 2, paragraph [0025]) and the first and second elastic supporting portions (see Annotated Figure B of FIG. 2 of Park et al. below; the supporting portion has been denoted as “40a” for examination purposes) (the tube or rod is made of an elastic material, paragraph [0016]) extending therefrom is greater than at least 90 degrees (see Annotated Figure A of FIG. 2 of Park et al. below; the interior and exterior angles (Angles A and B, respectfully) formed at the elbow between the chest support and supporting portion are greater than 90 degrees).


    PNG
    media_image4.png
    303
    540
    media_image4.png
    Greyscale

Annotated Figure A of FIG. 2 of Park et al.

Regarding claim 9, Park et al. discloses the invention above.
Park et al. further discloses wherein an angle between the first elastic supporting portion (see Annotated Figure B of FIG. 2 of Park et al. above; the supporting portion has been denoted as “40a” for examination purposes) connected to an end portion of the first auxiliary supporting portion (neck entry/exit portion 20, paragraph [0020]) and the jaw resting portion (headrest portion 30, paragraph [0023]) connected to another portion of the first auxiliary supporting portion (20) and an angle between the second elastic (the tube or rod is made of an elastic material, paragraph [0016]) supporting portion (40a) connected to an end portion of the second auxiliary supporting portion (20) and the jaw resting portion (30) connected to another portion of the second auxiliary supporting portion (20) are greater than at least 90 degrees (see Annotated Figure B of FIG. 2 of Park et al. below; the summation of Angle C and angle D in the interior of the depression (U-shaped area) formed by the neck entry/exit portion 20, headrest portion 30, and supporting portion 40a is greater than 90 degrees).

    PNG
    media_image5.png
    456
    676
    media_image5.png
    Greyscale

Annotated Figure B of FIG. 2 of Park et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Park et al. (KR200368706 – See Machine Translation) in view of (JP H0451774 Y2 – See Machine Translation, Referred to as JP ‘774).
Regarding claim 4, Park et al. discloses the invention above.
Park et al. does not disclose a tube that surrounds the wire and includes a material having skin affinity.
However, JP ‘774 teaches a tube that surrounds an analogous wire (copper pipe 11, paragraph 7, line 13-14) that surrounds the wire (copper pipe 11, paragraph 7, line 13-14) and includes a material having skin affinity (the copper pipe is covered with the tube of silicon, paragraph 7, lines 14-15 wherein silicon is known to be safe for the skin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wire of Park et al. with a tube surrounded the wire, which includes a material having skin affinity, as taught by JP ‘774, in order to provide an improved neck brace with a silicon tube covering to prevent corrosion and to act as an insulator (JP ‘774, paragraph 7, lines 14-15). 
Regarding claim 5, Park et al. in view of JP ‘774 discloses the invention above.
Park et al. in view of JP ‘774 further discloses the tube includes silicon (the copper pipe is covered with the tube of silicon, paragraph 7, lines 14-15 as taught by JP ‘774).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR200368706 – See Machine Translation) in view of Webber (WO2017083934).
Regarding claim 10, Park et al. discloses the invention above.
Park et al. does not disclose wherein the elastic supporting portion extends upwardly from a middle portion of the mounting portion along a front of the neck to be connected to middle portion of the jaw resting portion.
However, Webber teaches an analogous jaw support brace (jaw support 16, P. 9, line 9) wherein the elastic supporting portion (pedestal 14, P. 8, line 8) (the pedestal 14 contains spring 56 which has elastic properties. P. 9, lines 17-25) extends upwardly from a middle portion of the mounting portion (base 12, P. 8, line 17) along a front of the neck to be connected to middle portion of the jaw resting portion (jaw support 16, P. 9, line 9) (see Figure 1 of Webber; the pedestal 14 is connected to the middle of base 12 and the middle of jaw support 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided expanse between the chest support portion and headrest  of Park et al. with an elastic supporting portion to extend upwardly from a middle portion of the mounting portion along a front of the neck to be connected to middle portion of the jaw resting portion, as taught by Webber, in order to provide an improved jaw support assembly to maintain the head in an upright position by continually supporting the head when it is moved from side to side (Webber, P. 1 lines 16-22).
Regarding claim 11, Park et al. in view of Webber discloses the invention above.
Park et al. in view of Webber does not disclose wherein an angle between the mounting portion and the elastic supporting portion extending therefrom is less than 90 degrees.
However, Webber further teaches an analogous jaw support brace (jaw support 16, P. 9, line 9)  wherein an angle between the mounting portion (base 12, P. 8, line 17) and the elastic supporting portion (pedestal 14, P. 8, line 8) (the pedestal 14 contains spring 56 which has elastic properties. P. 9, lines 17-25) extending therefrom is less than 90 degrees (see Annotated Figure 4 of Webber below; the interior angle between pedestal 14 and base 12 is less than 90 degrees).

    PNG
    media_image6.png
    716
    610
    media_image6.png
    Greyscale

Annotated Figure 4 of Webber

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided angle between the elastic supporting portion and mounting portion of Park et al. to be less than 90 degrees, as taught by Webber, in order to provide an improved jaw support assembly with improved comfort by accounting for the juxtaposition of a person's chest (Webber, P. 8 lines 14-17).
Regarding claim 12, Park et al. in view of Webber discloses the invention above.
Park et al. in view of Webber does not disclose wherein an angle between the elastic supporting portion and the jaw resting portion is less than 90 degrees
However, Webber further teaches an analogous jaw support brace (jaw support 16, P. 9, line 9)  wherein an angle between the elastic supporting portion (pedestal 14, P. 8, line 8) (the pedestal 14 contains spring 56 which has elastic properties. P. 9, lines 17-25) and the jaw resting portion (16) is less than 90 degrees (see Annotated Figure 4 of Webber above; the interior angle between pedestal 14 and jaw resting portion 16 is less than 90 degrees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided angle between the elastic supporting portion and jaw resting portion of Park et al. to be less than 90 degrees, as taught by Webber, in order to provide an improved jaw support assembly with improved comfort by accounting for the juxtaposition of a person's head (Webber, P. 8 lines 14-17).

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR200368706 – See Machine Translation) in view of Hassan (US20130333708).
Regarding claim 13, Park et al. discloses the invention above.
Park et al. further discloses a correction device for jaw angle support comprising: a jaw support brace (neck disk preventive and therapeutic shield 1, FIG. 2, and paragraph [0019]) configured to be worn between a user's collarbone and a jaw to support the jaw (see FIG. 3b of Park et al.; the neck disk preventive and therapeutic shield is worn between the collarbones and jaw of a user) at a desired angle (an angle can be selected by adjusting the height between headrest 30 and supporting portion 40a, paragraph [0023]); wherein the jaw support brace comprises: a mounting portion (chest support 40, FIG. 2, paragraph [0025]) extending from a middle region of a user's chest along a pair of the collarbones and being supported on the collarbones (see FIG. 3b of Park et al.; the neck disk preventive and therapeutic shield extends from the middle of the chest to the shoulders where it rests along the collarbones); at least one elastic (the tube or rod is made of an elastic material, paragraph [0016]) supporting portion (see Annotated FIG. 2 of Park et al. above; the supporting portion has been denoted as “40a” for examination purposes) extending upwardly from the mounting portion along at least one side surface of the neck (see FIG. 2 of Park et al.; the support portion extends upwardly from the mounting portion along each side of the neck); and a jaw resting portion (headrest portion 30, paragraph [0023]) extending below a mandible (the user’s jaw is placed above the headrest portion 30, paragraph [0024]) from the elastic (paragraph [0016]) supporting portion (40a) and supporting the jaw by an elastic supporting force of the elastic supporting portion (40a) (see paragraphs [0016] of Park et al.; an angle can be selected by adjusting the height between headrest 30 and supporting portion 40a, wherein the tube or wire of each is composed of a material with elasticity) (FIG. 2 is a structurally and materially similar embodiment to FIG. 1 with a different shape).
Park et al. does not disclose a neck protector configured to be worn around the jaw support brace to surround a circumference of a neck.
However, Hassan teaches an analogous neck protector (u-shaped frame 4, paragraph [0025]) configured to be worn around the jaw support brace (a combination of chin support 1, chest support 2, and telescopic rod 3, paragraphs [0021] and [0023]) to surround a circumference of a neck (u-shaped frame 4 covers a portion of the neck circumference on both sides of the neck, paragraph [0025], FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the jaw support brace of Park et al. with a neck protector configured to be worn around the jaw support brace to surround a circumference of a neck, as taught by Hassan, in order to provide an improved correction device for jaw angle support with a neck protector encircling the neck and jaw support to keep the chin support and the chest support secured in place (Hassan, paragraph [0026]).
Regarding claim 14, Park et al. in view of Hassan discloses the invention above.
Park et al. in view of Hassan does not disclose wherein the neck protector comprises a first covering portion covering a portion of the neck, a second covering portion covering the rest of the neck, and a coupling member that couples the first and second covering portions to each other to be worn around the neck.
However, Hassan discloses an analogous neck protector (U-shaped frame 4, paragraph [0025])  wherein the neck protector (4) comprises a first covering portion covering a portion of the neck (see FIG. 2 of Hassan, u-shaped frame 4 acts as the first covering portion covering a portion of the front of the neck), a second covering portion (padded neck strap 7, paragraph [0028]) covering the rest of the neck (see FIG. 5 of Hassan; the combination of U-shaped frame 4 and padded neck strap 7 fully covers the neck), and a coupling member (Velcro fixation on arms 6, paragraph [0025]) that couples the first and second covering portions to each other to be worn around the neck (Velcro is disposed onto the outer side surfaces (6) of the arms (4) of the U-shaped frame and on the inside surfaces of the padded neck strap (7), paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further provided the neck protector of Park et al. in view of Hassan with a first covering portion covering a portion of the neck, a second covering portion covering the rest of the neck, and a coupling member that couples the first and second covering portions to each other, as taught by Hassan, to provide an improved jaw support assembly in which the members of the neck protector can mate and separate, and to adjust increase or decrease support around the neck for the strap to be tightened to increase or decrease support at the site of the strap (Hassan, paragraph [0028]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Garcia et al. (US20130048800) – Teaches an analogous, bendable head support which is supported along the chest and collarbones.
Chen (US20090264802) – Teaches an analogous cervical collar composed of a wire with a tube covering the wire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC MCQUIGGAN whose telephone number is (571)272-6371. The examiner can normally be reached 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is (571)273-5276.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC RICHARD MCQUIGGAN/Examiner, Art Unit 3786      

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786